Citation Nr: 0910923	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).

In a February 2007 decision, the Board declined to reopen the 
Veteran's claim of entitlement to service connection for 
schizophrenia, as sufficient new and material had not been 
received.  The Veteran appealed the Board's decision to the 
Court.  Indeed, the Veteran's attorney and VA's Office of 
General Counsel filed a Joint Motion to Remand in September 
2008, which the Court granted by Order dated that month.

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for schizophrenia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.


FINDINGS OF FACT

1.  In March 1998, the Board denied the Veteran's application 
to reopen the claim of entitlement to service connection for 
schizophrenia.  

2.  The evidence received since the March 1998 Board decision 
is sufficient to establish a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim of 
entitlement to service connection for a psychiatric disorder 
to include schizophrenia. 


CONCLUSIONS OF LAW

1.  The March 1998 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
to include schizophrenia has been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective 


date for the award of benefits will be assigned if service 
connection is awarded.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim, such 
error is harmless given that the issue of service connection 
is remanded, and the RO will be instructed to provide notice 
consistent with Dingess. 

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in December 2002 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in December 2002 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
no duty to provide a medical examination before a claim in a 
new and material evidence case is reopened.  The issue is 
reopened, as discussed below, and the RO will be instructed 
to provide a mental disorders examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA treatment records, and private treatment records.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

By March 1998 decision, the Board denied the Veteran's 
application to reopen his claim of service connection for 
schizophrenia.  As a general rule, Board decisions are final.  
38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 
20.1100.

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented. 38 U.S.C.A. § 5108.  
Because the March 1998 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
Veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The issue of service connection for schizophrenia was denied 
by the Board in March 1998.  At that time, the record 
included the service treatment records, statements from the 
Veteran, and post-service VA and non-VA medical records.  The 
service treatment records do not reflect any psychiatric 
diagnoses although the Veteran voiced many complaints of 
vertiginous symptoms, which did not yield any definitive 
diagnoses.  The post-service treatment records, however, 
indicate severe psychiatric problems to include chronic 
schizophrenia.  The first definitive psychiatric diagnosis of 
record in contained in a November 1971 VA examination report 
reflecting a finding of conversion disorder.  None of the 
evidence of record before March 1998 indicated a diagnosis of 
schizophrenia or related disorder in service or within a year 
of separation from service, and none of the evidence on file 
at that time indicated a nexus between the Veteran's 
schizophrenia and service.

The evidence added to the record since the March 1998 Board 
decision includes VA records showing treatment for 
schizophrenia versus substance-induced psychosis and three 
lay statements discussing the behavioral changes observed in 
the Veteran upon his return from service.   

The Board has reviewed the evidence since the March 1998 
Board decision and has determined that it is "new," as it 
was not of record before then.  Moreover, the aforementioned 
evidence is "material" because it is probative of the issue 
at hand, which is whether the Veteran's currently diagnosed 
schizophrenia could have been present on or near separation.  
The lay statements submitted contain observations of bizarre 
or otherwise abnormal behavior.  These statements, when 
viewed in conjunction with the rest of the evidence of 
record, speak to whether the Veteran began to suffer from 
schizophrenia during or immediately after service.  Evidence 
regarding the Veteran's emotional state upon separation was 
not previously of record.  Thus, the Board finds that the 
aforementioned lay statements show that a psychiatric 
disorder might have been present on separation.  Such 
information relates to unestablished facts necessary to 
substantiate the Veteran's claim for service connection for 
schizophrenia, and it presents the reasonable possibility of 
substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim for service connection for 
schizophrenia is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for schizophrenia has been received; to this 
extent, the appeal is granted.


REMAND

A remand is required for further procedural and evidentiary 
development.

First, the RO must provide corrective VCAA notice that 
contains the type of information required by the Court in 
Dingess.  

In order to fulfill VA's duty to assist, a VA mental 
disorders examination must be scheduled in order to determine 
whether the Veteran's schizophrenia is etiologically related 
to service.  The examination must be conducted as described 
below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran a corrective VCAA 
notice that contains information regarding 
disability ratings and effective dates, as 
contemplated by the Court in Dingess.

2.  Copies of updated treatment records, 
VA and non-VA, should be obtained and 
added to the claims file.

3.  Schedule a VA mental disorders 
examination to determine whether the 
Veteran suffers from schizophrenia or 
other psychosis.  If so, the examiner must 
opine regarding whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran's 
schizophrenia or other psychosis is 
related to service.  The examiner, indeed, 
must indicate using the "at least as 
likely as not" standard whether 
schizophrenia or other psychosis was 
present in service, in the year 
immediately following service, or whether 
it is otherwise related to service.  The 
examiner must review the pertinent records 
in the claims file in conjunction with the 
examination and state in the examination 
report that such review was conducted.  A 
rationale for all opinions and conclusions 
should be provided.

4.  After undertaking any other indicated 
development, readjudicate the claim in 
light of all the evidence of record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits since the February 
2005 statement of the case, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


